Citation Nr: 1400977	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  13-15 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right ear hearing loss disability.  

2.  Entitlement to an inital compensable rating for a service-connected left ear hearing loss disability.  


ATTORNEY FOR THE BOARD

R. Chakraborty, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Navy from July 1979 to July 1985.  

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted service connection for a left ear hearing loss disability with a noncompensable rating, and which denied service connection for a right ear hearing loss disability. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A remand is required in this case.  Although the Board regrets the additional delay, further development is necessary to properly adjudicate the Veteran's claim.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran's July 1979 service entrance examination indicated that the Veteran had hearing loss in his right ear, as shown by a threshold value of 40 decibels at 4000 Hertz.  An August 1984 audiogram indicated a threshold value of 55 decibels at 4000 Hertz for the right ear.  The May 1985 exit examination indicated a threshold value of 45 decibels at 4000 Hertz for the right ear.  

The Veteran was afforded VA examinations in May 2010 and June 2010.  An addendum opinion was provided in July 2010.  The June 2010 VA examiner noted that the Veteran had mild/moderate hearing loss at 4000 Hertz for the right ear at enlistment and separation.  The July 2010 addendum opinion noted that "testing at enlistment and separation showed no change in the right ear hearing.  Military noise exposure did not cause hearing loss in [the Veteran's] right ear."  

The Board finds this addendum opinion to be inadequate.  Although the examiner acknowledged the Veteran's mild right ear hearing loss and opined that noise exposure in service did not cause the hearing loss, she did not provide an opinion regarding whether the Veteran's hearing loss was aggravated by service.  In this regard, the Board notes that although the VA examiner indicated there was no change between enlistment and separation, service treatment records do reflect slightly greater decibel loss in the frequency of 4000 Hertz at separation from those recorded at entry.   Accordingly, an opinion must be provided to address the issue of aggravation, to include whether any increase in hearing loss in service was beyond the natural progress of the disease.

The determination on the claim for service connection for a right ear hearing loss disability could affect the claim for an initial compensable rating for a left ear hearing loss disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are "intextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Therefore, development for the claim for service connection for a right ear hearing loss disability should be completed before the claim for an initial compensable rating for a service-connected left ear hearing loss disability is readjudicated.  

Accordingly, the case is REMANDED for the following actions:

1. Return the claims file to the VA examiner who conducted the June 2010 examination.  The examiner must review the claims file, including a copy of this remand.  The examination report must reflect that such a review was undertaken.  

The examiner must provide an opinion as to whether the Veteran's right ear hearing loss increased during service, and if so, whether such worsening clearly and unmistably (i.e. undebatably) was the result of the natural progression of the Veteran's right ear hearing loss.  

A complete rationale should be given for all opinions and conclusions.  In rendering the opinion, the examiner should not resort to mere speculation.

2. Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran should be provided with a supplemental statement of the case and allowed an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


